

116 HR 285 IH: Mortgage Debt Tax Forgiveness Act of 2018
U.S. House of Representatives
2019-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 285IN THE HOUSE OF REPRESENTATIVESJanuary 8, 2019Ms. Brownley of California introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to make permanent the exclusion from gross income of discharge of qualified principal residence indebtedness. 
1.Short titleThis Act may be cited as the Mortgage Debt Tax Forgiveness Act of 2018.  2.Permanent extension of exclusion from gross income of discharge of qualified principal residence indebtedness (a)In generalSection 108(a)(1)(E) of the Internal Revenue Code of 1986 is amended by striking which is discharged and all that follows and inserting a period. 
(b)Effective dateThe amendment made by this section shall apply to indebtedness discharged after December 31, 2017. 